DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 – 30, 33, and 38 – 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,250,601 (hereinafter Kolar et al.).
Regarding claim 22, Kolar et al. discloses a connected sanitaryware system comprising a plurality of sanitaryware fixtures (1226, 1228, 1230, 1200, 1202, 1204, 1238, 1240), one or more sensors (1208, 1210, 1212, 1232, 1234, 1236, 1242, 1244, 1250) coupled to each of the fixtures (col. 22, ln. 33 – 44) and a control system comprising one or more controllers (1224) in electrical communication with a computing device (1300) and the one or more sensors; wherein the one or more controllers (1224) are configured to communicate with the computing device (1300) directly (col. 26, ln. 30 – 49; col. 27, ln. 29 – 34), the control system is configured to collect data from the one or more sensors (col. 26, ln. 40 – 45), and the control system is configured to determine a status of the sanitaryware fixtures based on the data (col. 26, ln. 40 – 45).
Regarding claim 23, the connected system comprises a plurality of toilets (1226, 1228, 1230) and a plurality of faucets (1238, 1240).
Regarding claim 24, the connected system comprises a plurality of toilets (1226, 1228, 1230), a plurality of urinals (1200, 1202, 1204), and a plurality of faucets (1238, 1240).
Regarding claim 25, the plurality of sanitaryware fixtures comprises a collection of fixtures in a bathroom (fig. 12B) or a collection of fixtures in multiple bathrooms (fig. 13).
Regarding claim 26, the control system is configured to initiate an action based on the status (see for example col. 16, ln. 29 – 49; actions include sending a signal to alert a user or adjust water volume in a toilet).
Regarding claim 27, a technician may initiate an action via the computing device (col. 16, ln. 13 – 16).
Regarding claim 28, the computing device comprises either a desktop or laptop computer (col. 16, ln. 15).
Regarding claim 29, the status is at least a clog event (col. 16, ln. 32 – 33), sanitaryware fixture usage (col. 24, ln. 63 – 65), water level/line clog (col. 26, ln. 43 – 45), and bowl contents (col. 16, ln. 43 – 45), and the control system is configured to initiate action based on the status.
Regarding claim 30, the action is at least a flush valve opening/instructing a high flush volume/instructing a low flush volume (col. 16, ln. 44 – 49), self-diagnosis of a clog (col. 26, ln. 45), monitoring usage of a bathroom (col. 24, ln. 63 – 65), and sending a message to a technician (col. 26, ln. 45 – 47).
Regarding claim 33, the computing device is configured to send instructions to a controller of the one or more controllers, and the controller is configured to initiate a sanitaryware action in response (col. 26, ln. 29 – 49; col. 16, ln. 8 – 16; col. 22, ln. 62 – 63).
Regarding claim 38, the control system is configured to analyze, aggregate, store, and log the data (col. 15, ln. 45 – 55; col. 22, ln. 33 – 36; col. 25, ln. 33 – 53).
Regarding claim 39, the control system comprises a dashboard having visual modules and configured to monitor, display, and analyze the data (a computer screen is considered a dashboard that has visual modules and is configured to monitor, display, and analyze data; col. 16, ln. 8 – 16).
Regarding claim 40, the control system is configured to monitor data at least from historical data (col. 25, ln. 9 – 11), performance over time (col. 25, ln. 12 – 18), bathroom traffic (col. 23, ln. 54 – 57), faucet or sink usage (col. 22, ln. 21 – 25), and sanitaryware usage (col. 24, ln. 63 – 65).
Regarding claim 41, the control system is configured to provide a daily, monthly or yearly status of an individual sanitaryware fixture or the plurality of sanitaryware fixtures (col. 25, ln. 33 – 39).
Regarding claim 42, the control system is configured to allow a technician to monitor the status of the sanitaryware fixtures remotely with the computing device (col. 25, ln. 50 – 52; col. 26, ln. 44 – 47).
Regarding claim 43, the control system is configured to initiate an action based on the status or external data (actual usage vs. expected usage is considered external data; col. 25, ln. 37 – 43).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31 – 32, 34 – 37 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolar in view of US Patent Application Publication 2017/0167123 (hereinafter Allard, III).
Regarding claims 31 and 32, Kolar shows the system is configured to communicate with a “smart home” (col. 27, ln. 28 – 33) but fails to show the one or more controllers is configured to communicate with a cloud/server via a gateway or the computing device is configured to communicate with a cloud/server. Attention is turned to Allard, III which teaches that configuring controllers to communicate with a server via a central controller or when using a wireless system via a gateway is a common setup (par. 41). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to utilize any well-known computer control system, and to select a communication route with a server via a gateway falls well within the purview of the invention as evidenced by the teachings of Allard, III mentioned above. 
Regarding claim 34, under the modification set forth above, Allard, III shows the cloud/server is configured to send instructions to a controller via the gateway, and the controller is configured to initiate a sanitaryware action in response (see par. 77 – 78).
Regarding claim 35, under the modification set forth above, Allard, III shows the computing device is configured to receive instructions from the cloud/server, and to send instructions to a controller of the one of more controllers, and the controller is configured to initiate a sanitaryware action in response (see par. 77 – 78).
Regarding claim 36, under the modification set forth above, Allard, III shows the computing device or the cloud/server is configured to send instructions to a controller of the one or more controllers based on programmed instructions and/or data stored on the computing device or the cloud/server (see par. 77 – 78).
Regarding claim 37, under the modification set forth above, Allard, III shows the computing device or the cloud/server is configured to send instructions to a controller of the one or more controllers based on programmed instructions and/or data stored on the computing device or the cloud/server (see par. 77 – 78).
Regarding claim 44, Kolar fails to show the external data is data from weather services, date and time management services, or in-line flow meters. Attention is turned to Allard, III which teaches using a flow meter to initiate an action such as adjusting the flush valve depending on the reading from the flow meter (par. 69). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to utilize an in-line flow meter as a source of external data to dynamically determine an action such as flushing based on the teaches of Allard, III mentioned above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2019/0087788 is directed to the state of the art of control systems for bathrooms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754